DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Introductory Comments” filed on 2/17/2021 has been considered.  
Objections to Claims 5, 8, and 15 have been overcome. 
Rejection to Claims 1-5, 7, 9-20 under 35 USC 101 have not been overcome.  
Claims 1-20 are rejected under 35 USC 112(b). 
Claims 1, 3, 5, 7-9 and 14-16 are amended.
Claims 1-20 are currently pending and have been examined.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation automatically determine a normalized list of features associated with the vehicle based on information associated with the consumer. The phrase “determine a normalized list of features associated with the vehicle based on information associated with the consumer" is not found in applicant’s specification.  There is also no reference to the determination of normalized features being based on information associated with the consumer.  At most, applicant's specification states:
“Accompanying each of the subsections and/or features is metadata that identifies a priority value (ranking) assigned to that subsection and/or feature. The priority values represent what subsection(s) and/or feature(s) are "notable" for a particular vehicle to which the features pertain, namely a ranking of what features or grouping of features are the more important in a vehicle purchasing decision. Whether a feature is considered to be a "notable" feature or not may depend, at least in part, on (i) the vehicle type (e.g., car, truck, sport utility vehicle "SUV", van, commercial) associated with the VIN provided from the widget, (ii) the priority value assigned to the subsection associated with the feature, and/or (iii) external factors (e.g., consumer profile, geography, etc.) learned from meta- information included as part of the request message. Further, each section may be ordered depending on the vehicle type. For instance, within a "truck" vehicle class, the feature prioritization logic may assign different ordering to the sections defining aspects of the vehicle than similar sections within a "van" vehicle class.” (Spec, [0020]).
However, the ranking features based on external factors such as a consumer profile or geography is not described as normalizing. Additionally, the ranking features are described as being performed subsequent to the determination of normalized features (see [0019]; [0056]).

.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 7-13 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the vehicle” (line 9). It is unclear whether this limitation refers to “a vehicle being advertised” (line 2) or “a vehicle represented by the VIN” (line 7). The limitation will be interpreted as any vehicle. 
Claims 2-5 inherit the deficiencies of the independent claim.
Claims 7 and 14 recite the limitation “the vehicle.” There is insufficient antecedent basis for this limitation in the claims.  
Claims 8-13 and 15-20 inherit the deficiencies of the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the mental processes groupings of abstract ideas, including:
A system for automatically generating textual information describing a vehicle being advertised for purchase, the system comprising:
a processor; and
a memory communicatively coupled to the processor, the memory includes:
vehicle identification number (VIN) decoder logic, configured, upon execution by the processor, to automatically decode a VIN, provided in a request message from a consumer, to determine a vehicle represented by the VIN;
feature determination logic configured, upon execution by the processor, to (i) retrieve vehicle option codes from data provided by a manufacturer of the vehicle using the VIN, (ii) determine features associated with the vehicle based, at least in part, on a translation of the retrieved vehicle option codes, and (iii) automatically determine a normalized list of features associated with the vehicle based on information associated with the consumer, and
generate textual information describing the vehicle.

Mental processes include: 
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers an evaluation and judgement.  That is, other than reciting that the system is automatically generating information, vehicle identification number (VIN) decoder logic, automatically decode a VIN, feature determination logic, vehicle text generation logic and the steps are performed by a memory coupled to a processor, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “generating, decode, determine, determine, and generate” in the context of this claim encompasses evaluation and judgement.
If a claim limitation, under its broadest reasonable interpretation, covers an evaluation and judgement but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Additionally, the limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers an advertising, marketing or sales activities.  That is, other than reciting that the system is automatically generating information, vehicle 
If a claim limitation, under its broadest reasonable interpretation, covers advertising, marketing or sales activities but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system for automatically generating textual information describing a vehicle being advertised for purchase, the system comprising:
a processor; and
a memory communicatively coupled to the processor, the memory includes:
vehicle identification number (VIN) decoder logic, configured, upon execution by the processor, to automatically decode a VIN, provided in a request message from a consumer, to determine a vehicle represented by the VIN;
feature determination logic configured, upon execution by the processor, to (i) retrieve vehicle option codes from data provided by a manufacturer of the vehicle using the VIN, (ii) determine features associated with the vehicle based, at least in part, on a translation of the retrieved vehicle option codes, and (iii) automatically determine a normalized list of features associated with the vehicle based on information associated with the consumer, and
vehicle text generation logic configured, upon execution by the processor, to automatically generate textual information describing the vehicle.
 
 

These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network ( e.g. generate textual information) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. retrieve vehicle option codes from data,) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 7 and 14 are a method and a medium reciting similar functions as claim 1, and do not qualify as eligible subject matter for similar reasons.  
 
Claims 2-5, 9-13 and 15-20 are dependencies of claims 1, 7 and 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
feature prioritization logic configured, upon execution by the processor, to automatically perform prioritization operations to determine priority values associated with one or more features of the normalized list of features. (evaluation, transmitting data over a network, a human can prioritize features/values in the mind, stating that the prioritization is performed by a feature prioritization logic that is configured by a processor to automatically perform the prioritization is recited in a generic manner and only generically links the abstract idea into a particular technological environment). 
decoding the VIN includes (i) determining attributes of the vehicle including at least a make, a model and a year, and (ii) retrieving the vehicle option codes from a first data store, wherein the vehicle option codes are associated with the VIN. (evaluation, retrieving information in a memory, a human can decode a VIN by knowing which character in the VIN sequence corresponded to make, model, year and option codes associated with a VIN, stating that the decoding is being retrieved from a first data store is recited in a generic manner and only generically links the abstract idea into a particular technological environment).
determining the normalizing list of features includes (i) accessing a script from a second data store, wherein execution of the script causing querying of a third data store to retrieve mapping information of the vehicle option codes to standardized codes, (ii) determining a set of standardized codes that correspond to the 

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claim 6 recites vehicle text generation logic in communication with a widget integrated into a website code wherein the widget causes rendering of textual information describing the vehicle, this limitation is integrated into a practical application.
Claim 8 recites server widget logic is executed in association with loading of a website and results in transmission of the data over the network, this limitation is integrated into a practical application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0198167 A1 to Sullivan in view of U.S. Patent Application Publication No. 2017/0069016 A1 to Rackley.

Regarding Claim 1, Sullivan discloses a system for automatically generating textual information describing a vehicle ([0094] output contains decoded information for the given VIN, including trim features, based on the confidence score and match probability thus generated [output information from decoding VIN to user device]) being advertised for purchase ([0039] VIN decoding system may enable dealers, manufacturers and the like, to more accurately price and/or advertise a vehicle without requiring a physical inspection of the vehicle [advertise a vehicle]), the system comprising:
a processor ([0112] processor); and
a memory communicatively coupled to the processor, the memory includes ([0112] "computer readable medium"…can include any type of data storage medium that can be read by a processor. For example, a computer-readable medium may refer to a…memory drive [memory]):
vehicle identification number (VIN) decoder logic, configured, upon execution by the processor, to automatically decode a VIN, provided in a request from a consumer, to determine a vehicle represented by the VIN ([0017] the decoded information may be provided to a client device over a network connection in response to a request for decoding the VIN. In one embodiment, the decoded information may be provided to the client device in real time, for instance, via a browser application running on the client device [decoding system that can ;
feature determination logic configured, upon execution by the processor, to (i) retrieve vehicle option codes from data provided by a manufacturer of the vehicle using the VIN ([0097] A data provider associated with vehicle transaction database 710 may…collect or obtain…Trim Identification Code (TIC), and/or VIN of the purchased vehicle [database (see figure 7) has information on vehicles trim identification code (vehicle option code)]; [0017] embodiments take a pattern recognition approach to decoding vehicle identification, providing a transparent assessment of vehicle identification numbers and trim identification codes [option codes]; [0036] Vehicle manufacturers may generate lookup tables to enable mapping of Vehicle Identification Numbers (VIN) to a code indicating a distinct year/make/model/body type; see also [0100]), (ii) determine features associated with the vehicle based, at least in part, on a translation of the retrieved vehicle option codes ([0017] embodiments take a pattern recognition approach [translation] to decoding vehicle identification, providing a transparent assessment of vehicle identification numbers [VIN] and trim identification codes [vehicle option codes]. With embodiments disclosed herein, a user can readily obtain information associated with a vehicle, including information on trim features [features associated with a vehicle] below the body type level, along with the year, make, model, and body type of the vehicle; [0055] FIG. 4 depicts a flow diagram illustrating an example of decoding a VIN utilizing an embodiment of the VDC…finding, for a given VIN, matching sVIN values from tables (step 401), , and (iii) automatically determine a normalized list of features associated with the vehicle ([0017] decoding vehicle identification…a user can readily obtain information associated with a vehicle, including information on trim features below the body type level, along with the year, make, model, and body type of the vehicle [obtain information about vehicles features from decoding VIN]; [0081] The table containing VIN/TIC matches may be referred to as tblCandidate…tblCandidate may comprise all the bounded and marginal matches and their associated TICs [Trim identification code (TIC) is interpreted to be list of features which is in tblCandidate]; [0094] The tblCandidate [includes list of features] table may be manipulated for output in various ways. For example, the rows may be sorted [sorted rows of features is interpreted to be a normalized list] in order of match probability. As another example, a subset of the total number of rows may be selected for output. The output contains decoded information for the given VIN, including trim features, based on the confidence score and match probability thus generated [decoding the VIN to output decoded information for the given VIN, including the trim features is interpreted to be normalizing; Examiner notes that specification describes normalizing as translating in [0018]]), and
vehicle text generation logic configured, upon execution by the processor, to automatically generate textual information describing the vehicle ([0094] The output contains decoded information for the given VIN, including trim features, based on the confidence score and match probability thus generated…output may be presented on a user device in response to a request for decoding the VIN from the user device [output decoded information to user device]).
 
But does not explicitly disclose the request is a message from a consumer; based on information associated with the consumer.  
Sullivan does disclose normalizing a list based on match probability [0094].
Rackley, on the other hand, teaches the request is a message from a consumer ([0042] the customer may include a highly detailed request, such as the make, model, year, color and features of the vehicle…It should be appreciated then that the request can take on any of a variety of forms; [0043] Further, the SVS may evaluate the information submitted via the request. This evaluation may include any “adjacent” or “ancillary” information such as messages sent proximal to the submission of the request…In the event that a request is made via free text without reference to a specific option or attribute [request message for vehicle information can be sent through a message or text]); normalizing a list based on information associated with the consumer ([0008] Various embodiments of methods and systems for evaluating and ranking potential vehicles to be paired to a customer that is requesting a vehicle…embodiments operate to gather information from a customer request and/or a customer profile [information associated with the consumer] in order to identify requested and desired attributes for a requested vehicle. A pool of available vehicles can be filtered by various criteria…For each vehicle that is not filtered, .  
It would have been obvious to one of ordinary skill in the art to include in the generating  system, as taught by Sullivan, the ability to sort a list based on information associated with the consumer, as taught by Rackley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan, to include the teachings of Rackley, in order to provide an artificially intelligent capability for identifying and evaluating vehicle suggestions for customers (Rackley, [0005]).
 
Regarding Claim 2, Sullivan in view of Rackley teaches the system of claim 1. 
Sullivan does not explicitly disclose wherein the memory further includes: feature prioritization logic configured, upon execution by the processor, to automatically perform prioritization operations to determine priority values associated with one or more features of the normalized list of features.  
Sullivan does disclose normalizing a list based on match probability [0094].
wherein the memory further includes: feature prioritization logic configured, upon execution by the processor, to automatically perform prioritization operations to determine priority values associated with one or more features of the normalized list of features ([0047] The system can apply natural language processing and machine learning algorithms [automatic] to identify what information has been collected and how to append that information to the profile of the customer. The SVS [system] may operate to extract one or more keywords [values], each of which may be used to generate attribute [feature] values, which could be based on the relevance and sentiment associated with the keywords or other weighting [prioritizing]. For example, one or more keywords may be determined to pertain to a particular persistent topic, such as preference given to vehicle color or style, and that information and value attributes can be appended to the profile information related to such topics…The SVS can further generate a “current stance” on each topic by applying logic to synthesize the various signals on that topic, weighting on frequency, recency and relevance. These current stances can be used as inputs into heuristics, algorithms and other artificial intelligent engines to assign vehicles to members and to generate vehicle suggestions; see also [0062]).
It would have been obvious to one of ordinary skill in the art to include in the generating  system, as taught by Sullivan, the ability to automatically perform prioritization operations to determine priority values associated with one or more features of the normalized list of features, as taught by Rackley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the 


Regarding Claim 3, Sullivan in view of Rackley teaches the system of claim 1. 
Sullivan discloses wherein decoding the VIN includes ([0008] a VIN decoder module [vin decoder decoding a VIN]) (i) determining attributes of the vehicle including at least a make, a model and a year ([0017] decoding vehicle identification, providing a transparent assessment of vehicle identification numbers and trim identification codes [decoding system that can determine vehicle information]… obtain information associated with a vehicle, including information on trim features below the body type level, along with the year, make, model, and body type of the vehicle), and (ii) retrieving the vehicle option codes from a first data store, wherein the vehicle option codes are associated with the VIN ([0017] the vehicle identification number decoding system may be observation based, thereby reducing or limiting a need to maintain current records of the vehicle identification numbers by each manufacturer [maintain records of VIN for each manufacturer]; [0033] The tenth position 160 of VIN 100 may represent a model year of the vehicle. Therefore, the tenth position 160 of VIN 100 may identify the year that the vehicle was manufactured. The eleventh position 165 of VIN 100 may represent the factory of manufacture of the vehicle. The twelfth through seventeenth positions 170 of VIN 100 may represent a production sequence number. The production sequence number may further include options installed in the vehicle, engine type choices, transmission choices, and/or further options that .

Regarding Claim 4, Sullivan in view of Rackley teaches the system of claim 1. 
Sullivan discloses wherein determining the normalizing list of features includes (i) accessing a script from a second data store, wherein execution of the script causing querying of a third data store to retrieve mapping information of the vehicle option codes to standardized codes ([0036] Vehicle manufacturers may generate lookup tables to enable mapping of Vehicle Identification Numbers (VIN) to a code indicating a distinct year/make/model/body type [mapping VIN to vehicle attributes using tables]; [0015] the set of lookup tables may be stored local to the VDC), (ii) determining a set of standardized codes that correspond to the vehicle option codes based on the mapping information ([0037] An inability to achieve a 1:1 map. Due to the design of VIN standards, the mapping of a VIN to a TIC may result in a "VIN explosion," sometimes by a ratio of 10:1 or even 30:1. That is, these solutions may map a VIN [standardized code] to 10 or more TICs)
But does not explicitly disclose (iii) compiling text corresponding to each of the standardized codes into the normalized list of features.  
Sullivan does disclose compiling text corresponding to each of the standardized codes [0030] and normalizing a list based on match probability [0094].
Rackley, on the other hand, teaches (iii) compiling text corresponding to each of the standardized codes into the normalized list of features ([0008] A pool of available vehicles can be filtered by various criteria…For each vehicle that is not filtered, the embodiments may .
It would have been obvious to one of ordinary skill in the art to include in the generating  system, as taught by Sullivan, compiling text corresponding to each of the standardized codes into the normalized list of features, as taught by Rackley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan, to include the teachings of Rackley, in order to provide an artificially intelligent capability for identifying and evaluating vehicle suggestions for customers (Rackley, [0005]).

Regarding Claim 7, Sullivan discloses a computerized method, the method comprising:
receiving, from server widget logic over a network, data including a vehicle identification number (VIN) based on a request message from a consumer ([0007] decoded information for the VIN to a second computer communicatively connected to the first computer over a network connection [computers connected over a network]; [0005] received identification number can be a vehicle identification number (VIN) [received vehicle identification number]; [0017] the decoded information may be provided to a client ;
decoding the VIN to retrieve vehicle option codes from data provided by a manufacturer of the vehicle ([0097] A data provider associated with vehicle transaction database 710 may…collect or obtain…Trim Identification Code (TIC), and/or VIN of the purchased vehicle [database (see figure 7) has information on vehicles trim identification code (vehicle option code)]; [0017] embodiments take a pattern recognition approach to decoding vehicle identification, providing a transparent assessment of vehicle identification numbers and trim identification codes [option codes; decoding system that can determine vehicle information]; [0036] Vehicle manufacturers may generate lookup tables to enable mapping of Vehicle Identification Numbers (VIN) to a code indicating a distinct year/make/model/body type; see also [0100]); 
determine features associated with the vehicle based, at least in part, on a translation of the retrieved vehicle option codes ([0017] embodiments take a pattern recognition approach [translation] to decoding vehicle identification, providing a transparent assessment of vehicle identification numbers [VIN] and trim identification codes [vehicle option codes]. With embodiments disclosed herein, a user can readily obtain information associated with a vehicle, including information on trim features [features associated with a vehicle] below the body type level, along with the year, make, model, and body type of the vehicle; [0055] FIG. 4 depicts a flow diagram illustrating an example of decoding a VIN utilizing an embodiment of the VDC…finding, for a given VIN, matching sVIN ; 
determining a normalized list of features associated with the vehicle ([0017] decoding vehicle identification…a user can readily obtain information associated with a vehicle, including information on trim features below the body type level, along with the year, make, model, and body type of the vehicle [obtain information about vehicles features from decoding VIN]; [0081] The table containing VIN/TIC matches may be referred to as tblCandidate…tblCandidate may comprise all the bounded and marginal matches and their associated TICs [Trim identification code (TIC) is interpreted to be list of features which is in tblCandidate]; [0094] The tblCandidate [includes list of features] table may be manipulated for output in various ways. For example, the rows may be sorted [sorted rows of features is interpreted to be a normalized list] in order of match probability. As another example, a subset of the total number of rows may be selected for output. The output contains decoded information for the given VIN, including trim features, based on the confidence score and match probability thus generated]); 2740/102050-0007P 16136888 1 a02/17/21-3-Application No. 16/435405Docket No.: 102050.0007P Amendment dated 2/17/2021 Response to Office Action November 17, 2020
generating textual information describing the vehicle ([0094] output contains decoded information for the given VIN, including trim features, based on the confidence score and match probability thus generated. As will be described below, the output may be presented on a user device in response to a request for decoding the VIN from the user .

But does not explicitly disclose prioritizing features of the normalized list of features based on information associated with the consumer. 
Sullivan does disclose normalizing a list based on match probability [0094].
Rackley, on the other hand, teaches prioritizing features of the normalized list of features based on information associated with the consumer ([0008] Various embodiments of methods and systems for evaluating and ranking potential vehicles to be paired to a customer that is requesting a vehicle…embodiments operate to gather information from a customer request and/or a customer profile [information associated with the consumer] in order to identify requested and desired attributes for a requested vehicle. A pool of available vehicles can be filtered by various criteria…For each vehicle that is not filtered, the embodiments may operate to assign a score to the vehicle. The score operates as an indicator of how applicable the vehicle is given the customer's request, timing, needs, intended uses, previous driving habits and patterns, etc. The scores can then be used as sorting, filtering or selection criteria to cull the list of potential vehicles down to one or a few vehicles that have an acceptable score or fit [vehicles are scored based on consumer profile/request and then sorted, a sorted vehicle list based on user preference is interpreted to be a normalized list]).  
It would have been obvious to one of ordinary skill in the art to include in the generating  method, as taught by Sullivan, the ability to sort a list based on information associated with the consumer, as taught by Rackley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of 

Regarding Claim 8, Sullivan in view of Rackley teaches the method of claim 7. 
Sullivan discloses wherein the server widget logic is executed in association with loading of a website, and wherein execution of the server widget logic results in transmission of the data over the network ([0105] server 784 may comprise a web server communicatively connected to client 790 and capable of responding to a request for decoding a VIN from client 790. Server 784 may further comprise an application server communicatively connected to database 782 and having access to a plurality of lookup tables managed by database server 782 [communication over a web server capable of responding to requests]).

Regarding Claim 9, Sullivan in view of Rackley teaches the method of claim 7. 
Sullivan discloses wherein decoding the VIN is performed by a VIN decoder logic and includes operations of ([0008] a VIN decoder module, application, or control logic (referred to herein as VDC) implementing the method may operate to perform a first set of functions [vin decoder decoding a VIN]; [0017] Embodiments take a pattern recognition approach to decoding vehicle identification, providing a transparent assessment of vehicle identification numbers and trim identification codes. With embodiments disclosed herein, a user can readily obtain information associated with a vehicle [decoding system that can determine vehicle information]): determining attributes of the vehicle including at least a make, a model and a year ([0017] With , and retrieving the vehicle option codes from a first data store, wherein the vehicle option codes are associated with the VIN ([0017] the vehicle identification number decoding system may be observation based, thereby reducing or limiting a need to maintain current records of the vehicle identification numbers by each manufacturer [maintain records of VIN for each manufacturer]; [0033] The tenth position 160 of VIN 100 may represent a model year of the vehicle. Therefore, the tenth position 160 of VIN 100 may identify the year that the vehicle was manufactured. The eleventh position 165 of VIN 100 may represent the factory of manufacture of the vehicle. The twelfth through seventeenth positions 170 of VIN 100 may represent a production sequence number. The production sequence number may further include options installed in the vehicle, engine type choices, transmission choices, and/or further options that define the trim of the vehicle [sequence numbers are stored based on the position that is used to determine vehicle information]), wherein each vehicle option code is a prescribed value that is used by a manufacturer of the vehicle to identify an option installed on the vehicle ([0033] [0033] The tenth position 160 of VIN 100 may represent a model year of the vehicle. Therefore, the tenth position 160 of VIN 100 may identify the year that the vehicle was manufactured. The eleventh position 165 of VIN 100 may represent the factory of manufacture of the vehicle. The twelfth through seventeenth positions 170 of VIN 100 may represent a production sequence number. The production sequence number may further include options installed in the vehicle, engine type choices, transmission choices, and/or further options that define the trim of the vehicle [sequence numbers stored based on position that is used to determine vehicle information]).

Regarding Claim 10, Sullivan in view of Rackley teaches the method of claim 9. 
Sullivan discloses wherein determining the normalized list of features is performed by a feature determination logic and includes operations of: accessing a script from a second data store, wherein execution of the script causing querying of a third data store to retrieve mapping information of the vehicle option codes to standardized codes ([0036] Vehicle manufacturers may generate lookup tables to enable mapping of Vehicle Identification Numbers (VIN) to a code indicating a distinct year/make/model/body type [mapping VIN to vehicle attributes using tables]; [0015] the set of lookup tables may be stored local to the VDC), determining a set of standardized codes that correspond to the vehicle option codes based on the mapping information ([0037] An inability to achieve a 1:1 map. Due to the design of VIN standards, the mapping of a VIN to a TIC may result in a "VIN explosion," sometimes by a ratio of 10:1 or even 30:1. That is, these solutions may map a VIN [standardized code] to 10 or more TICs).
But does not explicitly disclose compiling text corresponding to each of the standardized codes into the normalized list of features.  
Sullivan does disclose compiling text corresponding to each of the standardized codes [0030] and normalizing a list based on match probability [0094].
Rackley, on the other hand, teaches compiling text corresponding to each of the standardized codes into the normalized list of features ([0008] A pool of available vehicles can be filtered by various criteria…For each vehicle that is not filtered, the embodiments may operate to assign a score to the vehicle. The score operates as an indicator of how applicable the vehicle is given the customer's request, timing, needs, intended uses, previous driving habits and patterns, etc. The scores can then be used as sorting, filtering or selection criteria to cull the list .
It would have been obvious to one of ordinary skill in the art to include in the generating  method, as taught by Sullivan, compiling text corresponding to each of the standardized codes into the normalized list of features, as taught by Rackley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan, to include the teachings of Rackley, in order to provide an artificially intelligent capability for identifying and evaluating vehicle suggestions for customers (Rackley, [0005]).

Regarding Claim 11, Sullivan in view of Rackley teaches the method of claim 10. 
Sullivan does not explicitly disclose wherein prioritizing the features of the normalized list of features is performed by a feature prioritization logic and includes performance of at least: performing one or more prioritization schemes including identifying of a priority value for one or more of the features included in the normalized list of features.
Sullivan does disclose normalizing a list based on match probability [0094].
Rackley, on the other hand, teaches wherein prioritizing the features of the normalized list of features is performed by a feature prioritization logic and includes performance of at least: performing one or more prioritization schemes including identifying of a priority value for one or more of the features included in the normalized list of features ([0047] The system can .
It would have been obvious to one of ordinary skill in the art to include in the generating  method, as taught by Sullivan, the ability to prioritizing the features of the normalized list of features is performed by a feature prioritization logic and includes performance of at least: performing one or more prioritization schemes including identifying of a priority value for one or more of the features included in the normalized list of features, as taught by Rackley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan, to include the teachings of Rackley, in order to provide an 


Claim 14 recites a medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 15 recites a medium comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 16 recites a medium comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.
Claim 17 recites a medium comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.
Claim 18 recites a medium comprising substantially similar limitations as claim 11.  The claim is rejected under substantially similar grounds as claim 11.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0198167 A1 to Sullivan and U.S. Patent Application Publication No. 2017/0069016 A1 to Rackley in view of W.O. Patent Publication No. 2006/047829 to Pallett.

Regarding Claim 5, Sullivan in view of Rackley teaches the system of claim 1. 
However the combination of Sullivan and Rackley does not explicitly teach wherein generating textual information describing the vehicle includes (i) constructing a plurality of sentences according to rule set selected based on an analysis of the first plurality of features and whether the catalog data corresponding to the VIN is accessible by the system, and (ii) assembling the plurality of sentences into one or more paragraphs describing the vehicle.
 Sullivan does teach generating textual information describing the vehicle ([0094] The output contains decoded information for the given VIN…output may be presented on a user device in response to a request for decoding the VIN from the user device [output decoded information to user device]).
Pallett, on the other hand, teaches wherein generating textual information describing the vehicle includes (i) constructing a plurality of sentences according to rule set selected based on an analysis of the first plurality of features and whether the catalog data corresponding to the VIN is accessible by the system ((Pg. 2 Ln 13-22) data input fields including: (i) seller and/or buyer identification details; and (ii) identification details of the vehicle [data including vehicle information]; (Pg. 5 Ln 36-Pg. 6 Ln 8) Vehicle Identification Number (VIN); Make or model of any trade-in vehicle [Figure 25 shows multiple sentences including features of vehicle]), and (ii) assembling the plurality of sentences into one or more paragraphs describing the vehicle ((Pg. 5 Ln 36-Pg. 6 Ln 8) In a preferred form, the instruction and processing means such as software uses this information to generate paragraphs in the letter specific and appropriate to the customer and to the trade-in / purchase / financing scenario [Figure 25 shows the generated paragraphs/multiple sentences that describes features of the vehicle]). 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sullivan, Rackley to include the elements of Pallett.  One would have been motivated to do so, in order to convey information to a user regarding a vehicle (Pallett, Pg. 2 Ln 31- Pg. 3 Ln 4).  Furthermore, the Supreme Court has supported that combining well known KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sullivan, Rackley evidently discloses “generating textual information.”  Pallett is merely relied upon to illustrate the functionality of “constructing a plurality sentences,” “assembling the plurality of sentences” in the same or similar context.  As best understood by Examiner, since both “generating textual information”, as well as “constructing a plurality sentences,” “assembling the plurality of sentences” are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sullivan, Rackley, as well as Pallett would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Sullivan, Rackley / Pallett.

Regarding Claim 12, Sullivan in view of Rackley teaches the method of claim 7. 
However the combination of Sullivan and Rackley does not explicitly teach wherein generating the textual information describing the vehicle is performed by a vehicle text generation logic and includes operations of: constructing a plurality of sentences based on the text corresponding to each of the standardized codes included in the normalized list of features in accordance with the prioritizing of the features; and assembling the plurality of sentences into one or more paragraphs.
generating textual information describing the vehicle ([0094] The output contains decoded information for the given VIN…output may be presented on a user device in response to a request for decoding the VIN from the user device [output decoded information to user device]).
Pallett, on the other hand, teaches wherein generating the textual information describing the vehicle is performed by a vehicle text generation logic and includes operations of: constructing a plurality of sentences based on the text corresponding to each of the standardized codes included in the normalized list of features in accordance with the prioritizing of the features ((Pg. 2 Ln 13-22) data input fields including: (i) seller and/or buyer identification details; and (ii) identification details of the vehicle [data including vehicle information]; (Pg. 5 Ln 36-Pg. 6 Ln 8) Vehicle Identification Number (VIN); Make or model of any trade-in vehicle [Figure 25 shows multiple sentences including features of vehicle])); and assembling the plurality of sentences into one or more paragraphs ((Pg. 5 Ln 36-Pg. 6 Ln 8) In a preferred form, the instruction and processing means such as software uses this information to generate paragraphs in the letter specific and appropriate to the customer and to the trade-in / purchase / financing scenario [Figure 25 shows the generated paragraphs/multiple sentences that describes features of the vehicle]).
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sullivan, Rackley to include the elements of Pallett.  One would have been motivated to do so, in order to convey information to a user regarding a vehicle (Pallett, Pg. 2 Ln 31- Pg. 3 Ln 4).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sullivan, Rackley evidently discloses “generating textual information,” “normalized list of features.”  Pallett is merely relied upon to illustrate the functionality of “constructing a plurality of sentences,” “assembling the plurality of sentences” in the same or similar context.  As best understood by Examiner, since both “generating textual information,” “normalized list of features,” as well as “assembling the plurality of sentences” are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sullivan, Rackley, as well as Pallett would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Sullivan, Rackley / Pallet.

Claim 19 recites a medium comprising substantially similar limitations as claim 12.  The claim is rejected under substantially similar grounds as claim 12.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0198167 A1 to Sullivan and U.S. Patent Application Publication No. 2017/0069016 A1 to Rackley in view of U.S. Patent Application Publication No. 2018/0174221 A1 to Merg.

Regarding Claim 6, Sullivan in view of Rackley teaches the system of claim 1. 
However the combination of Sullivan and Rackley does not explicitly teach wherein the vehicle text generation logic is configured to be in communication with a widget integrated into website code, and wherein the vehicle text generation logic transmits instructions to the widget that, upon execution, cause rendering of the textual information describing the vehicle.
Sullivan does teach providing a user with information on a vehicle when requested on a user device ([0094] The output contains decoded information [textual information regarding a vehicle] for the given VIN…output may be presented on a user device in response to a request for decoding the VIN from the user device).
Merg, on the other hand, teaches wherein the vehicle text generation logic is configured to be in communication with a widget integrated into website code ([0025]-[0026] VRD system 102. VRT 116, 118, and 120 can receive a repair-hint generated by VRD system 102 and transmitted to the VRT using wireless or wired communications and network 104… A VRT can include a code reader, such as a one-dimensional bar code reader or a two-dimensional bar coder reader. The code reader can read and decode a code on a vehicle, such as a VIN bar code, a code on a replacement part, such as a bar code or quick-response code on packaging of a replacement part, or some other type of code [generate information over network utilizing code reader]), and wherein the vehicle text generation logic transmits instructions to the widget that, upon execution, cause rendering of the textual information describing the vehicle ([0165] At block 608, method 600 involves generating, by the at least one processor, an RO specifying at least the determined repair information, wherein the generated RO is associated with the particular vehicle [Figure 6 rc 608 generate, by processor, information associated with vehicle]). 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Sullivan, Rackley evidently discloses VIN decoder method.  Merg is merely relied upon to illustrate the functionality of “vehicle text generation logic is configured to be in communication,” “transmits instructions” in the same or similar context.  As best understood by Examiner, since both a VIN decoder method, as well as vehicle text generation logic is configured to be in communication,” “transmits instructions” are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Sullivan, Rackley, as well as Merg would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Sullivan, Rackley / Merg.


Regarding Claim 13, Sullivan in view of Rackley teaches the method of claim 7. 
However the combination of Sullivan and Rackley does not explicitly teach further comprising: retrieving one or more vehicle images from a vehicle image data store; correlating textual information corresponding to a particular feature with a first vehicle image illustrating the particular feature; and providing instructions, that when executed, cause the rendering of the textual information and the first vehicle image on a display screen.
Sullivan does teach retrieving one or more vehicle images from a vehicle image data store [0095].
Merg, on the other hand, teaches further comprising: retrieving one or more vehicle images from a vehicle image data store; correlating textual information corresponding to a particular feature with a first vehicle image illustrating the particular feature ([0095] the processor may receive image data including an image of the vehicle-system [image data including an image of vehicle system]); and providing instructions, that when executed, cause the rendering of the textual information and the first vehicle image on a display screen ([0006] program instructions are further executable to generate an RO specifying at least the determined repair information, where the generated RO is associated with the particular vehicle [program instructions generate order associated with particular vehicle, display device with visual indication representative of the order]; [0075] a text string can include multiple sentences within auto-generated repair-hint 510, such as all of the sentences, but the first sentence, within auto-generated repair-hint 510. [sentences auto-generated]; [0111] obtain an image of the displayed information [image of displayed information]).
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sullivan, Rackley to include the elements of Merg.  One would have been motivated to do so, in order to display information regarding vehicle data (Merg, [0007]).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant 

Claim 20 recites a medium comprising substantially similar limitations as claim 13.  The claim is rejected under substantially similar grounds as claim 13.


Response to Arguments
Applicant’s arguments filed with respect to objection of the claims have been fully considered and are persuasive. 
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues Examiner needs to “(a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated 
Applicant argues “the claim does not fall within the ‘Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement[sic], opinion) grouping of abstract ideas’” and that the invention is directed to “a system deploying different logic that is directed to automatic generate textual information describing the vehicle based on supplying a vehicle identification number (VIN), which constitutes a vast improvement over the drafting and supply textual information directed to features of a specific vehicle by the dealership as what is currently performed as set forth in the Background Section of the subject application.”  Examiner disagrees. Decoding a VIN after a consumer requests information on a vehicle, determining features based off of data, generating textual information are processes that may be performed in the mind. While it is easier to perform these functions with the use of computer technology, they can be performed manually or in the mind. Additionally, decoding VINs, determining features and generating textual information are also considered to be managing personal behavior or interactions between people which fall under the certain methods of organizing human activity groupings of abstract ideas. 
a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. 
For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible (see MPEP 2106.05(a)).
Applicant’s specification provides the following regarding how to automatically generate textual information based on the VIN:
 “In summary, after receipt of a request message from a widget at a website and decoding the VIN provided within the request message to determine the features available on a vehicle identified by the VIN, the feature prioritization logic performs one or more prioritization schemes. 

The specification provides details regarding the manner of how generating text is accomplished. However the limitations in Applicant’s specification detailing receiving from a widget at a website, utilizing a set of predetermined rules stored in a rules data store, applying a machine learning model to detect aspects of the vehicle catalog data and features, textual information including full grammatically correct sentences etc., are not recited in the claims, and therefore the claims are not commensurate in scope. The claim invokes computers or other machinery merely as a tool to perform an existing process.  "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. 
	The following is a quotation of the MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019] 


Examiner directs Applicant’s attention to the office action, above. 


Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that the references [Sullivan and Ferguson] do not teach or suggest “a memory featuring the VIN decoder logic, the feature determination logic, and the vehicle text generation logic as set forth in claim 1. In particular, as claimed, the VIN decoder logic is configured, upon execution by the processor, to automatically decode a VIN, provided in a request message from a consumer, to determine a vehicle represented by the VIN. The feature determination logic is configured, upon execution by the processor, to (i) retrieve vehicle option codes from data provided by a manufacturer of the vehicle using the VIN, (ii) determine features associated with the vehicle based, at least in part, on a translation of the retrieved vehicle option codes, and (iii) automatically determine a normalized list of features associated with the vehicle based on information associated with the consumer. Lastly, the vehicle text generation logic is configured, upon execution by the processor, to automatically generate textual information describing the vehicle from the list of features.” 
Examiner disagrees. Sullivan discloses decoding a VIN and presenting that information to a client device, when prompted by a request from a client. The 
Examiner directs Applicant’s attention to the office action, above.
Applicant argues that Examiner did establish a prima facie case of obviousness. According to MPEP section 2142 “Legal Concept of Prima Facie Obviousness” [R-10.2019]
After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,
(B) the difference or differences in the claim over the applied reference(s),
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.
The examiner has met the criteria as listed above, for example, (A) Sullivan teaches the claims as a whole. (B) Sullivan does not teach normalizing a list based on information associated with the consumer. (C) However, Examiner turns to Ferguson to teach sorting vehicle recommendations based on user profiles which is interpreted as normalizing a list based on information associated with a consumer. (D) It would have been obvious to combine the teachings of Ferguson with the teachings of Sullivan in order to provide the user a list of vehicle features prima facie case of obviousness.


Prior Art
Dalinina (U.S. Patent Publication No. 2020/0410465 A1) discloses decoding a VIN and sorting information based off of a user profile. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANNABELLE J LINCOLN/Examiner, Art Unit 3625        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625